

Exhibit 10.22
[kbsriiiq42014ex1022pg1.jpg]


DEED OF TRUST, ASSIGNMENT, of RENTS
SECURITY AGREEMENT AND
FIXTURE FILING
by
KBSIII TOWERS AT EMERYVILLE, LLC, a Delaware limited liability company,
as Grantor,
to
PRLAP, Inc.,
a North Carolina corporation,
as Trustee,
in favor of
Bank of America, N.A.,
a national banking association,
as Beneficiary


This document serves as a Fixture Filing under the California Uniform Commercial
Code.


Grantor’s Delaware Organizational Identification Number is 5641776.
See Attached exhibit "A"



--------------------------------------------------------------------------------




DEED OF TRUST, ASSIGNMENT,
SECURITY AGREEMENT AND FIXTURE FILING
This Deed of Trust, Assignment, Security Agreement and Fixture Filing is made as
of the 23rd day of December, 2014, by KBSIII TOWERS AT EMERYVILLE, LLC, a
Delaware limited liability company (herein referred to as “Grantor”), whose
address is c/o KBS Capital Advisors LLC, 620 Newport Center Drive, Suite 1300,
Newport Beach, California 92660, Attn: Brent Carroll, Senior Vice President,
Asset Management, to PRLAP, Inc., a North Carolina corporation (“Initial
Trustee”), whose address is P.O. Box 2240, Brea, California 92822, for the
benefit of Bank of America, N.A., a national banking association (“Lender”),
whose address is 5 Park Plaza, Suite 500, Irvine, California 92614, as
beneficiary, in its capacity as administrative agent (“Administrative Agent”)
for the lenders (each, a “Lender” and collectively, “Lenders”) from time to time
party to that certain Loan Agreement of even date herewith, as amended (the
“Loan Agreement”) among Grantor, Lenders and Administrative Agent.
Recitals
Grantor has requested that Lender make the Loan (as hereinafter defined) to
Grantor. As a condition precedent to making the Loan, Lenders have required that
Grantor execute and deliver this Deed of Trust, Assignment, Security Agreement
and Fixture Filing to Trustee for the benefit of Administrative Agent.
Grants and Agreements
Now, therefore, in order to induce Lenders to make the Loan to Grantor, Grantor
agrees as follows:
Article I
Definitions.
As used in this Deed of Trust, the terms defined in the Preamble hereto shall
have the respective meanings specified therein, and the following additional
terms shall have the meanings specified:
“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.
“Accounts” means all accounts of Grantor, within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

-1-

--------------------------------------------------------------------------------




“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
“Administrative Agent” Bank of America, N.A., in its capacity as administrative
agent for Lenders or any successor administrative agent.
“Beneficiary” Administrative Agent and its successors and assigns, in its
capacity as administrative agent for Lenders.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, hereafter executed by Grantor.
“Deed of Trust” means this Deed of Trust, Assignment, Security Agreement and
Fixture Filing, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Deed of Trust.
“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.
“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any covenants, conditions or restrictions in connection
with any condominium development or cooperative housing development), Lease or
other matter of any nature that would affect title to the Property.

-2-

--------------------------------------------------------------------------------




“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Grantor and Administrative Agent
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified. The Environmental Agreement is one of
the Loan Documents, but this Deed of Trust does not secure the obligations of
Indemnitor under the Environmental Agreement.
“Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Beneficiary or Trustee in making, funding, administering or
modifying the Loan, in negotiating or entering into any “workout” of the Loan,
or in exercising or enforcing any rights, powers and remedies provided in this
Deed of Trust or any of the other Loan Documents, including reasonable
attorneys’ fees, court costs, receiver’s fees, management fees and costs
incurred in the repair, maintenance and operation of, or taking possession of,
or selling, the Property.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS REIT Properties III, LLC, a Delaware limited liability
company, and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Administrative Agent, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Land” means the real property described in Exhibit A attached hereto and made a
part hereof.
“Law” or “Laws” mean all federal, state and local laws, statutes, rules,
ordinances, regulations, codes, licenses, authorizations, decisions,
injunctions, interpretations, orders or decrees of any court or other
Governmental Authority having jurisdiction as may be in effect from time to
time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any

-3-

--------------------------------------------------------------------------------




part thereof, together with all options therefor, amendments thereto and
renewals, modifications and guaranties thereof, including any cash or security
deposited under the Leases to secure performance by the tenants of their
obligations under the Leases, whether such cash or security is to be held until
the expiration of the terms of the Leases or applied to one or more of the
installments of rent coming due thereunder.
“Lender” means each Lender from time to time party to the Loan Agreement.
“Letter of Credit” means any letter of credit issued by Beneficiary for the
account of Grantor or its nominee in connection with the development of the Land
or the construction of the Improvements, together with any and all extensions,
renewals or modifications thereof, substitutions therefor or replacements
thereof.
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
“Loan” means the loan from Lenders to Grantor, the repayment obligations in
connection with which are evidenced by the Notes.
“Loan Agreement” means the Loan Agreement of even date herewith among Grantor,
the Lenders party thereto and Administrative Agent, which sets forth, among
other things, the terms and conditions upon which the proceeds of the Loan will
be disbursed, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.
“Loan Documents” means this Deed of Trust, the Note, the Guaranty, the
Environmental Agreement, the Loan Agreement, any Swap Contract, any application
or reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Grantor, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Note” or “Notes” mean (i) one or more promissory notes made by Grantor and
payable to the order of each of the Lenders in the aggregate face principal
amount of One Hundred Seventy-Five Million Dollars ($175,000,000), and each
bearing interest as provided in the Loan Agreement, and (ii) all other
promissory notes given in substitution thereof or in modification, supplement,
increase, renewal or extension thereof, in whole or in part, whether one or
more, as any or all of such promissory notes may from time to time be amended,
restated, renewed, extended, supplemented, increased or otherwise modified.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Deed of Trust.
“Obligations” means all present and future debts, obligations and liabilities of
Grantor to Beneficiary and/or Lenders and/or Trustee arising pursuant to, and/or
on account of, the provisions of this Deed of Trust, the Note or any of the
other Loan Documents, including the obligations: (a) to pay all principal,
interest, late charges, prepayment premiums (if any) and

-4-

--------------------------------------------------------------------------------




other amounts due at any time under the Note; (b) to pay all Expenses,
indemnification payments, fees and other amounts due at any time under this Deed
of Trust or any of the other Loan Documents, together with interest thereon as
herein or therein provided; (c) to pay and perform all obligations of Grantor
under any Swap Contract; (d) to perform, observe and comply with all of the
other terms, covenants and conditions, expressed or implied, which Grantor is
required to perform, observe or comply with pursuant to this Deed of Trust or
any of the other Loan Documents; and (e) to pay and perform all future advances
and other obligations that Grantor or any successor in ownership of all or part
of the Property may agree to pay and/or perform (whether as principal, surety or
guarantor) for the benefit of Beneficiary, when a writing evidences the parties’
agreement that the advance or obligation be secured by this Deed of Trust.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document which has been executed in connection with the Loan secured hereby,
this Deed of Trust shall not secure the obligations of Grantor under that
certain Environmental Agreement made by Grantor in favor of Administrative Agent
or the substantial equivalent of the obligations arising under the Environmental
Agreement, nor shall this Deed of Trust secure that certain Guaranty made by
Guarantor in favor of Administrative Agent. All of such obligations (and
substantial equivalents thereof) shall constitute the separate, unsecured
recourse obligations of Grantor and Guarantor and shall not be deemed to be
secured by this Deed of Trust.
“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Beneficiary and insuring Beneficiary’s interest in the
Property which are acceptable to Beneficiary as of the date hereof, (b) the
Liens and interests of this Deed of Trust, and (c) any other Encumbrance
disclosed to Beneficiary in any commitment for title insurance delivered to
Beneficiary or otherwise disclosed in writing to Beneficiary that Beneficiary
shall expressly approve in writing in its sole and absolute discretion.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Grantor now has or hereafter acquires an interest and which is used in the
construction of, or is placed upon, or is derived from or used in connection
with the maintenance, use, occupancy or enjoyment of, the Property, including
(a) the Accessories; (b) the Accounts; (c) all franchise, license, management or
other agreements with respect to the operation of the Real Property or the
business conducted therein (provided all of such agreements shall be subordinate
to this Deed of Trust, and neither Beneficiary nor Lenders shall have any
responsibility for the performance of Grantor’s obligations thereunder) and all
general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation
thereof; (d) all sewer and water taps, appurtenant water stock or water rights,
allocations and agreements for utilities, bonds, letters of credit, permits,
certificates, licenses, guaranties, warranties, causes of action, judgments,
Claims, profits, security deposits, utility deposits, and all rebates or refunds
of fees, Taxes, assessments, charges or deposits paid to any Governmental
Authority related to the Real Property or the operation thereof; (e) all of
Grantor’s rights and interests under all Swap Contracts, including all rights to
the payment of money from Beneficiary under any Swap Contract and all accounts,
deposit accounts and general intangibles,

-5-

--------------------------------------------------------------------------------




including payment intangibles, described in any Swap Contract; (f) all insurance
policies held by Grantor with respect to the Property or Grantor’s operation
thereof; and (g) all money, instruments and documents (whether tangible or
electronic) arising from or by virtue of any transactions related to the
Property, and all deposits and deposit accounts of Grantor with Beneficiary
related to the Property, including any such deposit account from which Grantor
may from time to time authorize Beneficiary to debit and/or credit payments due
with respect to the Loan; together with all Additions to and Proceeds of all of
the foregoing.
“Proceeds,” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
“Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Grantor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Grantor’s right, title and interest in and to all Design
and Construction Documents, all Contracts of Sale and all Refinancing
Commitments.
“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights-of-way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights of way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Grantor and
belonging or appertaining to the Land or Improvements; (b) all Claims whatsoever
of Grantor with respect to the Land or Improvements, either in law or in equity,
in possession or in expectancy; (c) all estate, right, title and interest of
Grantor in and to all streets, roads and public places, opened or proposed, now
or hereafter adjoining or appertaining to the Land or Improvements; and (d) all
options to purchase the Land or Improvements, or any portion thereof or interest
therein, and any greater estate in the Land or Improvements, and all Additions
to and Proceeds of the foregoing.
“Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

-6-

--------------------------------------------------------------------------------




“State” means the state in which the Land is located.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into on or any time after the date hereof, between Swap Counterparty and
Grantor, together with any related schedule and confirmation, as amended,
supplemented, superseded or replaced from time to time.
“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to, on or any time after
the date hereof between Swap Counterparty and Grantor so long as a writing, such
as a Swap Contract, evidences the parties’ intent that such obligations shall be
secured by this Deed of Trust in connection with the Loan.
“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Grantor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.
“Trustee” means the Initial Trustee or its successor in trust who may be acting
under and pursuant to this Deed of Trust from time to time.
Article II
Granting Clauses; Condition of Grant.
Section 2.1    Conveyances and Security Interests.
In order to secure the prompt payment and performance of the Obligations,
Grantor (a) hereby irrevocably and unconditionally grants, conveys, transfers
and assigns to Trustee, in trust, for the benefit of Beneficiary, for the
ratable benefit of Lenders, with power of sale and right of entry and
possession, all estate, right, title and interest that Grantor now has or may
later acquire in and to the Real Property; (b) grants to Beneficiary, for the
ratable benefit of Lenders, a security interest in the Personalty; (c) assigns
to Beneficiary, and grants to Beneficiary, for the ratable benefit of Lenders, a
security interest in, all Condemnation Awards and all Insurance Proceeds; and
(d) assigns to Beneficiary, and grants to Beneficiary, for the ratable benefit
of

-7-

--------------------------------------------------------------------------------




Lenders, a security interest in, all of Grantor’s right, title and interest in,
but not any of Grantor’s obligations or liabilities under, all Design and
Construction Documents, all Contracts of Sale and all Refinancing Commitments.
All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Obligations and each other agreement or instrument made or entered into in
connection with each of the Obligations. Such terms include any provisions in
the Note, the Loan Agreement or any Swap Contract which provide that the
interest rate on one or more of the Obligations may vary from time to time.
Section 2.2    Absolute Assignment of Leases and Rents.
In consideration of the making of the Loan by Lenders to Grantor and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor absolutely and unconditionally assigns the Leases and
Rents to Beneficiary, for the ratable benefit of Lenders. This assignment is,
and is intended to be, an unconditional, absolute and present assignment from
Grantor to Beneficiary of all of Grantor’s right, title and interest in and to
the Leases and the Rents and not an assignment in the nature of a pledge of the
Leases and Rents or the mere grant of a security interest therein. So long as no
Event of Default shall exist, however, Grantor shall have a license (which
license shall terminate automatically and without notice upon the occurrence of
an Event of Default) to collect, but not prior to accrual, all Rents. Grantor
agrees to collect and hold all Rents in trust for Beneficiary and to use the
Rents for the payment of the cost of operating and maintaining the Property and
for the payment of the other Obligations before using the Rents for any other
purpose.
Section 2.3    Security Agreement, Fixture Filing and Financing Statement.
This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Beneficiary, for the ratable benefit of
Lenders, under the Uniform Commercial Code of the State. In addition to all of
its other rights under this Deed of Trust and otherwise, Beneficiary shall have
all of the rights of a secured party under the Uniform Commercial Code of the
State, as in effect from time to time, or under the Uniform Commercial Code in
force from time to time in any other state to the extent the same is applicable
Law. This Deed of Trust shall be effective as a financing statement filed as a
fixture filing with respect to all fixtures included within the Property and is
to be filed for record in the real estate records of each county where any part
of the Property (including such fixtures) is situated. This Deed of Trust shall
also be effective as a financing statement with respect to any other Property as
to which a security interest may be perfected by the filing of a financing
statement and may be filed as such in any appropriate filing or recording
office. The respective mailing addresses of Grantor and Beneficiary are set
forth in the opening paragraph of this Deed of Trust. A carbon, photographic or
other reproduction of this Deed of Trust or any other financing statement
relating to this Deed of Trust shall be sufficient as a financing statement for
any of the purposes referred to in this Section. Grantor hereby irrevocably
authorizes Beneficiary at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Beneficiary to establish or
maintain the validity, perfection and priority of the security interests granted
in this Deed of Trust. The foregoing authorization includes Grantor’s
irrevocable authorization for Beneficiary at any time and from time to time to
file any initial financing statements and amendments thereto that indicate the

-8-

--------------------------------------------------------------------------------




Personalty (a) as “all assets” of Grantor or words of similar effect, regardless
of whether any particular asset comprised in the Personalty falls within the
scope of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.
Section 2.4    Reconveyance of Deed of Trust and Termination of Assignments and
Financing Statements.
If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, Trustee, upon request
by Beneficiary, will promptly provide a reconveyance of the Property from the
lien of this Deed of Trust and termination statements for filed financing
statements, if any, to Grantor. Grantor shall be responsible for the recordation
of such reconveyance and the payment of any recording and filing costs. Upon the
recording of such reconveyance and the filing of such termination statements,
the absolute assignments set forth in Section 2.2 shall automatically terminate
and become null and void.
Article III
Representations and Warranties.
Grantor makes the following representations and warranties to Beneficiary and
each of the Lenders:
Section 3.1    Title to Real Property.
To Grantor’s knowledge and belief, Grantor (a) owns fee simple title to the Real
Property, (b) owns all of the beneficial and equitable interest in and to the
Real Property, and (c) is lawfully seized and possessed of the Real Property. To
Grantor’s knowledge and belief, Grantor has the right and authority to convey
the Real Property and does hereby convey the Real Property in accordance with
the terms of this Deed of Trust with general warranty. To Grantor’s knowledge
and belief, the Real Property is subject to no Encumbrances other than the
Permitted Encumbrances and Taxes, not yet delinquent.
Section 3.2    Title to Other Property.
To Grantor’s knowledge and belief, Grantor has good title to the Personalty, and
the Personalty is not subject to any Encumbrance other than the Permitted
Encumbrances. To Grantor’s knowledge and belief, none of the Leases, Rents,
Design and Construction Documents, Contracts of Sale or Refinancing Commitments
are subject to any Encumbrance other than the Permitted Encumbrances.
Section 3.3    Property Assessments.
The fee portion of the Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
such fee portion of the Real Property is not subject to the Lien of any Property
Assessments levied or assessed against any property other than the Real
Property.

-9-

--------------------------------------------------------------------------------




Section 3.4    Independence of the Real Property.
Except as disclosed in the underlying documents referenced in the title
commitment relating to the Property delivered to Administrative Agent in
connection with the making of the Loan, no buildings or other improvements on
property not covered by this Deed of Trust rely on the Real Property or any
interest therein to fulfill any requirement of any Governmental Authority for
the existence of such property, building or improvements; and, to Grantor’s
knowledge and belief, none of the Real Property relies, or will rely, on any
property not covered by this Deed of Trust or any interest therein to fulfill
any requirement of any Governmental Authority. To Grantor’s knowledge and
belief, the Real Property has been properly subdivided from all other property
in accordance with the requirements of any applicable Governmental Authorities.
Section 3.5    Existing Improvements.
To Grantor’s knowledge and belief, the existing Improvements, if any, were
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.
Section 3.6    Leases and Tenants.
To Grantor’s knowledge and belief, and except as expressly disclosed to
Administrative Agentin writing, the Leases are valid and are in full force and
effect, and Grantor is not in default under any of the terms thereof. Except as
expressly permitted in the Loan Agreement, and except as expressly disclosed to
Administrative Agent in writing, Grantor has not accepted any Rents more than
thirty (30) days in advance of the time the same became due under the Leases and
has not forgiven, compromised or discounted any of the Rents. Grantor has title
to and the right to assign the Leases and Rents to Beneficiary, and no other
assignment of the Leases or Rents has been granted. To the best of Grantor’s
knowledge and belief and except as disclosed to Administrative Agent in writing,
no tenant or tenants occupying, individually or in the aggregate, more than five
percent (5%) of the net rentable area of the Improvements are in default under
their Lease(s) or are the subject of any bankruptcy, insolvency or similar
proceeding.
Article IV
Affirmative Covenants.
Section 4.1    Obligations.
Grantor agrees to promptly pay and perform all of the Obligations in accordance
with the terms of the Loan Documents, time being of the essence in each case.
Section 4.2    Property Assessments; Documentary Taxes.
Grantor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Beneficiary, upon written demand, the receipted bills
for such Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Except as may be
permitted pursuant to the provisions of Section 4.3 below, Grantor will

-10-

--------------------------------------------------------------------------------




promptly pay all stamp, documentary, recordation, transfer and intangible taxes
and all other taxes that may from time to time be required to be paid with
respect to the Loan, the Note, this Deed of Trust or any of the other Loan
Documents.
Section 4.3    Permitted Contests.
Grantor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Grantor shall in good faith, and at its cost and
expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Beneficiary, Trustee nor
any Lender is subjected to any Claim as a result of such contest, and
(d) Grantor provides assurances satisfactory to Beneficiary (including the
establishment of an appropriate reserve account with Beneficiary) of its ability
to pay such Property Assessments or comply with such Law in the event Grantor is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and Grantor shall indemnify and save
Beneficiary, each Lender and Trustee harmless against all Claims in connection
therewith. Promptly after the settlement or conclusion of such contest or
action, Grantor shall comply with such Law and/or pay and discharge the amounts
which shall be levied, assessed or imposed or determined to be payable, together
with all penalties, fines, interests, costs and expenses in connection
therewith.
Section 4.4    Compliance with Laws.
Grantor will comply with and not knowingly violate, and cause to be complied
with and not violated, all present and future Laws applicable to the Property
and its use and operation.
Section 4.5    Maintenance and Repair of the Property.
Grantor, at Grantor’s sole expense, will (a) keep and maintain Improvements and
Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.
Section 4.6    Additions to Security.
All right, title and interest of Grantor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the Lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof.
Grantor agrees, however, to execute and deliver to Trustee and/or Beneficiary
such further documents as may be reasonably required by the terms of the Loan
Agreement and the other Loan Documents.

-11-

--------------------------------------------------------------------------------




Section 4.7    Subrogation.
To the extent permitted by Law, Beneficiary shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Beneficiary or any Lender
whether or not from the proceeds of the Loan. This Section shall not be deemed
or construed, however, to obligate Beneficiary to pay or discharge any Lien.
Section 4.8    Leases.
(a)    Except as expressly permitted in the Loan Agreement, Grantor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Beneficiary as provided under the terms of the Loan
Agreement.
(b)    Neither Trustee, Beneficiary nor any Lender shall be obligated to perform
or discharge any obligation of Grantor under any Lease. The assignment of Leases
provided for in this Deed of Trust in no manner places on Beneficiary, any
Lender or Trustee any responsibility for (i) the control, care, management or
repair of the Property, (ii) the carrying out of any of the terms and conditions
of the Leases, (iii) any waste committed on the Property, or (iv) any dangerous
or defective condition on the Property (whether known or unknown).
(c)    No approval of any Lease by Beneficiary shall be for any purpose other
than to protect Beneficiary’s security and to preserve Beneficiary’s rights
under the Loan Documents, and no such approval shall result in a waiver of a
Default or Event of Default.
Article V
Negative Covenants.
Section 5.1    Encumbrances.
Except as expressly permitted in this Deed of Trust, Grantor will not permit any
of the Property to become subject to any Encumbrance other than the Permitted
Encumbrances. Within thirty (30) days after the filing of any mechanic’s lien or
other Lien or Encumbrance against the Property, Grantor will promptly discharge
the same by payment or filing a bond or otherwise as permitted by Law. So long
as Beneficiary’s security has been protected by the filing of a bond or
otherwise in a manner satisfactory to Beneficiary in its sole and absolute
discretion, Grantor shall have the right to contest in good faith any Claim,
Lien or Encumbrance (and shall not be deemed in default hereunder), provided
that Grantor does so diligently and without prejudice to Beneficiary or delay in
completing construction of the Improvements. Grantor shall give Beneficiary
Notice of any default under any Lien and Notice of any foreclosure or threat of
foreclosure with respect to any of the Property.
Section 5.2    Transfer of the Property.
Grantor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories and other Transfers expressly permitted in this
Deed of Trust). The Transfer of the general partnership interest in Grantor, if
Grantor is a general partnership, or the Transfer of more than 50% of the

-12-

--------------------------------------------------------------------------------




membership interests in Grantor (whether in one or more transactions during the
term of the Loan) shall be deemed to be a prohibited Transfer of the Property.
Notwithstanding anything stated to the contrary herein, any transfers (or the
pledge or encumbrance) of equity interests or other interests in KBS REIT
Properties III, LLC, or in any of the direct or indirect owners of KBS REIT
Properties III, LLC (including, without limitation, KBS Limited Partnership III,
KBS REIT Holdings III, LLC, or KBS Real Estate Investment Trust III, Inc.) shall
not be prohibited (and shall be expressly permitted) provided that KBS Real
Estate Investment Trust III, Inc., continues to own, either directly or
indirectly, not less than a fifty-one percent (51%) of the ownership interests
in Grantor.
Notwithstanding the foregoing or anything stated to the contrary in this Deed of
Trust or in any of the other Loan Documents, the following transactions will not
be prohibited and shall be expressly permitted:
(a)    KBS REIT Properties III, LLC, KBS Limited Partnership III, KBS Real
Estate Investment Trust III, Inc., and KBS REIT Holdings III, LLC, shall each be
permitted to execute guaranties and/or indemnity agreements for their respective
subsidiaries; and
(b)    KBS Limited Partnership III, KBS Real Estate Investment Trust III, Inc.,
and any of the other parties owning interests in KBS Limited Partnership III,
direct or indirect, shall be permitted to obtain loans from, or incur
indebtedness to any third-party lender (each a “Secondary Loan”) and pledge
their respective interests (direct or indirect) in KBS Limited Partnership III
and KBS REIT Properties III, LLC, as security for any such Secondary Loan so
long as (A) neither Grantor nor Grantor’s sole member’s membership interest are
pledged to secure such Secondary Loan, and (B) any default under a Secondary
Loan resulting in a foreclosure of the pledged interests and a transfer of such
interest to the lender of the Secondary Loan shall be deemed an Event of Default
under the Loan Documents.
Section 5.3    Removal, Demolition or Alteration of Accessories and
Improvements.
Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Beneficiary, which consent shall not be unreasonably
withheld, conditioned or delayed. Grantor may remove and dispose of, free from
the Lien of this Deed of Trust, such Accessories as from time to time become
worn out or obsolete, provided that, either (a) at the time of, or prior to,
such removal, any such Accessories are replaced with other Accessories which are
free from Liens other than Permitted Encumbrances and have a value at least
equal to that of the replaced Accessories (and by such removal and replacement
Grantor shall be deemed to have subjected such Accessories to the Lien of this
Deed of Trust), or (b) so long as a prepayment may be made without the
imposition of any premium pursuant to the Note, such Accessories are sold at
fair market value for cash and the net cash proceeds received from such
disposition are paid over promptly to Beneficiary to be applied to the
prepayment of the principal of the Loan. Notwithstanding the foregoing, nothing
herein shall limit Grantor’s right to undertake any tenant improvements for
tenants under their Leases (approved or deemed approved by Beneficiary or
otherwise existing as of the date of this Deed of Trust), tenant improvements
ongoing as of the date hereof, or any capital improvements to the Property.

-13-

--------------------------------------------------------------------------------




Section 5.4    Additional Improvements.
Grantor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Beneficiary, which consent shall not be unreasonably withheld, conditioned or
delayed. Grantor will complete and pay for, prior to delinquency, any
Improvements which Grantor is permitted to construct on the Land. Grantor will
construct and erect any permitted Improvements (a) strictly in accordance with
all applicable Laws and any private restrictive covenants, (b) entirely on lots
or parcels of the Land, (c) so as not to encroach upon any easement or
right-of-way or upon the land of others, and (d) wholly within any building
restriction and setback lines applicable to the Land. Notwithstanding the
foregoing, nothing herein shall limit Grantor’s right to undertake any tenant
improvements for tenants under their Leases (approved or deemed approved by
Beneficiary), or any capital improvements to the Property.
Section 5.5    Restrictive Covenants, Zoning, etc.
Without the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld, conditioned or delayed, Grantor will not initiate, join
in, or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property. Except as expressly permitted in this Deed of
Trust, Grantor (a) will promptly perform and observe, and use commercially
reasonable efforts to cause to be performed and observed, all of the terms and
conditions of all agreements affecting the Property, and (b) will do or cause to
be done all things reasonably necessary to preserve intact and unimpaired any
and all easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.
Article VI
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:
Section 6.1    Payment Obligations.
Grantor fails to pay any of the Obligations within five (5) business days after
same becomes due, whether on the scheduled due date or upon acceleration,
maturity or otherwise.
Section 6.2    Transfers.
Grantor fails to comply with the provisions of Section 5.2 above.
Section 6.3    Other Obligations.
Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article VI), and such failure continues uncured for a period of
thirty (30) days after Notice from Beneficiary to Grantor, unless (a) such
failure, by its nature, is not capable of being cured within such period, and
(b) within such period, Grantor commences to cure such failure and thereafter
diligently

-14-

--------------------------------------------------------------------------------




prosecutes the cure thereof, and (c) Grantor causes such failure to be cured no
later than ninety (90) days after the date of such Notice from Beneficiary.
Section 6.4    Event of Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Grantor or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period and in accordance with the
terms of the applicable Loan Documents, or if no such grace or cure period is
specified, such failure continues uncured for a period of thirty (30) days after
Notice from Beneficiary to Grantor, unless (a) such failure, by its nature, is
not capable of being cured within such period, and (b) within such period,
Grantor commences to cure such failure and thereafter diligently prosecutes the
cure thereof, and (c) Grantor causes such failure to be cured no later than
ninety (90) days after the date of such Notice from Beneficiary).
Section 6.5    Default Under Other Lien Documents.
A default occurs (and is not cured within any applicable notice and/or cure
period) under any other mortgage, deed of trust or security agreement covering
the Property, including any Permitted Encumbrances.
Section 6.6    Execution; Attachment.
Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.
Article VII
Rights and Remedies.
Upon the happening, and during the continuance of any Event of Default,
Beneficiary, or Trustee at the direction of Beneficiary, shall have the right,
in addition to any other rights or remedies available to Beneficiary under any
of the Loan Documents or applicable Law, to exercise any one or more of the
following rights, powers or remedies:
Section 7.1    Acceleration.
Beneficiary may accelerate all Obligations under the Loan Documents whereupon
such Obligations shall become immediately due and payable, without notice of
default, notice of acceleration or intention to accelerate, presentment or
demand for payment, protest, notice of protest, notice of nonpayment or
dishonor, or notices or demands of any kind or character (all of which are
hereby waived by Grantor).
Section 7.2    Appraisal; Inspection.
Following the occurrence, and during the continuance, of an Event of Default,
Beneficiary may pay such sums as may be necessary to obtain a current appraisal
of the Real Property and/or other Property, to inspect and test the Real
Property and/or other Property, to pay any tax, assessment, insurance premium,
lien, encumbrance or other charge against the Property,

-15-

--------------------------------------------------------------------------------




to obtain a title report and/or Trustee’s sale guaranty, all such expenditures
to be paid by Grantor on demand and added to the Obligations.
Section 7.3    Foreclosure; Power of Sale.
Trustee, if and as directed by Beneficiary, shall have all of the rights and may
exercise all of the powers set forth in applicable Law of the State, including
those powers set forth in Sections 2924 et seq. and Section 2938 of the
California Civil Code or any successor provision of Law. Trustee may sell the
Property in its entirety or in parcels, and by one or by several sales, as
deemed appropriate by Trustee in its sole and absolute discretion. If Trustee
chooses to have more than one foreclosure sale, Trustee may cause the
foreclosure sales to be held simultaneously or successively, on the same day, or
on such different days and at such different times as Trustee may elect. Trustee
shall receive and apply the proceeds from the sale of the Property, or any
portion thereof, in accordance with Section 2924k of the California Civil Code
or any successor provision of Law. Before any foreclosure sale, Beneficiary or
Trustee shall give such notice of default and election to sell as may be
required by Law. After the lapse of such time as may then be required by Law
following the recordation of such notice of default, and notice of sale having
been given as then required by Law, Trustee shall sell the property being sold
at a public auction to be held at the time and place specified in the notice of
sale. Neither Trustee nor Beneficiary shall have any obligation to make demand
on Grantor before any foreclosure sale. From time to time in accordance with
then-applicable Law, Trustee may, and in any event at Beneficiary’s request
shall, postpone any foreclosure sale by public announcement at the time and
place noticed for that sale. At any foreclosure sale, Trustee shall sell to the
highest bidder at public auction for cash in lawful money of the United States
(or cash equivalents acceptable to Trustee to the extent permitted by applicable
Law), payable at the time of sale. Trustee shall execute and deliver to the
purchaser(s) a deed or deeds conveying the property being sold without any
covenant or warranty whatsoever, expressed or implied. The recitals in any such
deed of any matters of fact, including any facts bearing upon the regularity or
validity of any foreclosure sale, shall be conclusive proof of their
truthfulness. Any such deed shall be conclusive against all Persons as to the
facts recited therein. Any Person, including Trustee or Beneficiary, may
purchase at such sale, and any bid by Beneficiary may be, in whole or in part,
in the form of cancellation of all or any part of the Obligations.
Section 7.4    Judicial Action.
Beneficiary and Trustee, if and as directed by Beneficiary, shall have the right
to bring an action in any court of competent jurisdiction for foreclosure of
this Deed of Trust and a deficiency judgment as provided by Law, or for specific
enforcement of any of the covenants or agreements of this Deed of Trust.
Section 7.5    Collection of Rents.
Upon the occurrence, and during the continuance of an Event of Default, the
license granted to Grantor to collect the Rents shall be automatically and
immediately revoked, without further notice to or demand upon Grantor.
Beneficiary may, but shall not be obligated to, exercise any or all of the
rights and remedies provided in Section 2938 of the California Civil Code and
perform any or all obligations of the landlord under any or all of the Leases,
and Beneficiary may, but shall not be obligated to, exercise and enforce any or
all of Grantor’s rights under the Leases. Without limitation to the generality
of the foregoing, Beneficiary may notify

-16-

--------------------------------------------------------------------------------




the tenants under the Leases that all Rents are to be paid to Beneficiary, and
following such notice all Rents shall be paid directly to Beneficiary and not to
Grantor or any other Person other than as directed by Beneficiary, it being
understood that a demand by Beneficiary on any tenant under the Leases for the
payment of Rent shall be sufficient to warrant payment by such tenant of Rent to
Beneficiary without the necessity of further consent by Grantor. Grantor hereby
irrevocably authorizes and directs the tenants under the Leases to pay all Rents
to Beneficiary instead of to Grantor, upon receipt of written notice from
Beneficiary, without the necessity of any inquiry of Grantor and without the
necessity of determining the existence or non-existence of an Event of Default.
Grantor hereby appoints Beneficiary as Grantor’s attorney-in-fact with full
power of substitution, which appointment shall take effect upon the occurrence
of an Event of Default and is coupled with an interest and is irrevocable prior
to the full and final payment and performance of the Obligations, in Grantor’s
name or in Beneficiary’s name: (a) to endorse all checks and other instruments
received in payment of Rents and to deposit the same in any account selected by
Beneficiary; (b) to give receipts and releases in relation thereto; (c) to
institute, prosecute and/or settle actions for the recovery of Rents; (d) to
modify the terms of any Leases including terms relating to the Rents payable
thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and (g) to
do all other acts and things with respect to the Leases and Rents which
Beneficiary may deem necessary or desirable to protect the security for the
Obligations. Any Rents received shall be applied first to pay all Expenses and
next in reduction of the other Obligations. Grantor shall pay, on demand, to
Beneficiary, the amount of any deficiency between (i) the Rents received by
Beneficiary, and (ii) all Expenses incurred together with interest thereon as
provided in the Loan Agreement and the other Loan Documents.
Section 7.6    Taking Possession or Control of the Property.
Upon the occurrence, and during the continuance, of an Event of Default, as a
matter of right without bond and without regard to the adequacy of the security,
and to the extent permitted by Law without notice to Grantor, Beneficiary shall
be entitled, upon application to a court of competent jurisdiction, to the
immediate appointment of a receiver for all or any part of the Property and the
Rents, whether such receivership may be incidental to a proposed sale of the
Property or otherwise, and Grantor hereby consents to the appointment of such a
receiver and agrees that such receiver shall have all of the rights and powers
granted to Beneficiary pursuant to Section 7.5. In addition, upon the
occurrence, and during the continuance, of an Event of Default to the extent
permitted by Law, and with or without the appointment of a receiver, or an
application therefor, Beneficiary may (a) enter upon, and take possession of
(and Grantor shall surrender actual possession of), the Property or any part
thereof, without notice to Grantor and without bringing any legal action or
proceeding, or, if necessary by force, legal proceedings, ejectment or
otherwise, and (b) remove and exclude Grantor and its agents and employees
therefrom.
Section 7.7    Management of the Property.
Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.6, Beneficiary, Trustee or the receiver, as the case
may be, may, at its sole option, (a) make all necessary or proper repairs and
Additions to or upon the Property, (b) operate, maintain, control, make secure
and preserve the Property, and (c) complete the construction of any unfinished
Improvements on the Property and, in connection therewith, continue any and all
outstanding contracts for the erection and completion of such Improvements

-17-

--------------------------------------------------------------------------------




and make and enter into any further contracts which may be necessary, either in
their or its own name or in the name of Grantor (the costs of completing such
Improvements shall be Expenses secured by this Deed of Trust and shall accrue
interest as provided in the Loan Agreement and the other Loan Documents).
Beneficiary, Trustee or such receiver shall be under no liability for, or by
reason of, any such taking of possession, entry, holding, removal, maintaining,
operation or management, except for gross negligence or willful misconduct. The
exercise of the remedies provided in this Section shall not cure or waive any
Event of Default, and the enforcement of such remedies, once commenced, shall
continue for so long as Beneficiary shall elect, notwithstanding the fact that
the exercise of such remedies may have, for a time, cured the original Event of
Default.
Section 7.8    Uniform Commercial Code.
Beneficiary may proceed under the Uniform Commercial Code as to all or any part
of the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code.
Upon the occurrence of any Event of Default, Grantor shall assemble all of the
Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this Deed
of Trust at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Trustee to dispose of the
Personalty without giving any warranties as to the Personalty and specifically
disclaiming all disposition warranties. Alternatively, Beneficiary may choose to
dispose of some or all of the Property, in any combination consisting of both
Personalty and Real Property, in one sale to be held in accordance with the Law
and procedures applicable to real property, as permitted by Article 9 of the
Uniform Commercial Code. Grantor agrees that such a sale of Personalty together
with Real Property constitutes a commercially reasonable sale of the Personalty.
Section 7.9    Application of Proceeds.
Unless otherwise required by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by Beneficiary from the
exercise of any of its other rights and remedies hereunder or under the other
Loan Documents shall be applied first to pay all Expenses and next in reduction
of the other Obligations, in such manner and order as Beneficiary may elect.
Section 7.10    Other Remedies.
Beneficiary shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Grantor provided under the Loan
Documents or by applicable Laws.

-18-

--------------------------------------------------------------------------------




Article VIII
Trustee.
Section 8.1    Liability of Trustee.
Trustee shall have no liability or responsibility for, and make no warranties in
connection with, the validity or enforceability of any of the Loan Documents or
the description, value or status of title to the Property. Trustee shall be
protected in acting upon any notice, request, consent, demand, statement, note
or other paper or document believed by Trustee to be genuine and to have been
signed by the party or parties purporting to sign the same. Trustee shall not be
liable for any error of judgment, nor for any act done or step taken or omitted,
nor for any mistakes of law or fact, nor for anything which Trustee may do or
refrain from doing in good faith, nor generally shall Trustee have any
accountability hereunder except for willful misconduct or gross negligence. The
powers and duties of Trustee hereunder may be exercised through such attorneys,
agents or servants as Trustee may in good faith and reasonably appoint, and
Trustee shall have no liability or responsibility for any act, failure to act,
negligence or willful conduct of such attorney, agent or servant, so long as the
selection was made with reasonable care. In addition, Trustee may consult with
legal counsel selected by Trustee, and Trustee shall have no liability or
responsibility by reason of any act or failure to act in accordance with the
opinions of such counsel. To the extent permitted by applicable Laws, Trustee
may act hereunder and may sell or otherwise dispose of the Property or any part
thereof as herein provided, although Trustee has been, may now be or may
hereafter be, an attorney, officer, agent or employee of Beneficiary, in respect
of any matter or business whatsoever. Trustee, however, shall have no obligation
to sell all or any part of the Property following an Event of Default or to take
any other action authorized to be taken by Trustee hereunder except upon the
demand of Beneficiary.
Section 8.2    Indemnification of Trustee.
Grantor agrees to indemnify Trustee and to hold Trustee harmless from and
against any and all Claims and Expenses directly or indirectly arising out of or
resulting from any transaction, act, omission, event or circumstance in any way
connected with the Property or the Loan, including but not limited to any Claim
arising out of or resulting from any assertion or allegation that Trustee is
liable for any act or omission of Grantor or any other Person in connection with
the ownership, development, financing, operation or sale of the Property;
provided, however, that Grantor shall not be obligated to indemnify Trustee with
respect to any Claim arising solely from the gross negligence or willful
misconduct of Trustee or Beneficiary. The agreements and indemnifications
contained in this Section shall apply to Claims arising both before and after
the repayment of the Loan and shall survive the repayment of the Loan, any
foreclosure or deed, conveyance or assignment in lieu thereof and any other
action by Trustee to enforce the rights and remedies of Beneficiary or Trustee
hereunder or under the other Loan Documents.
Section 8.3    Substitution of Trustee; Multiple Trustees.
Beneficiary shall have, and is hereby granted, the irrevocable power to appoint
a new or replacement or substitute Trustee. Such power may be exercised at any
time without notice, without cause and without specifying any reason therefor,
by filing for record in the office where this Deed of Trust is recorded a
Substitution of Trustee. The power of appointment of a

-19-

--------------------------------------------------------------------------------




successor Trustee may be exercised as often as and whenever Beneficiary may
choose, and the exercise of the power of appointment, no matter how often, shall
not be an exhaustion thereof. Upon the recordation of such Substitution of
Trustee, the Trustee so appointed shall thereupon, without any further act or
deed of conveyance, become fully vested with identically the same title and
estate in and to the Property and with all the rights, powers, trusts and duties
of its predecessor in the trust hereunder with like effect as if originally
named as Trustee hereunder. Whenever in this Deed of Trust reference is made to
Trustee, it shall be construed to mean each Person appointed as Trustee for the
time being, whether original or successor in trust. All title, estate, rights,
powers, trusts and duties granted to Trustee shall be in each Person appointed
as Trustee so that any action hereunder by any Person appointed as Trustee shall
for all purposes be deemed to be, and as effective as, the action of all
Trustees.
Article IX
Miscellaneous.
Section 9.1    Rights, Powers and Remedies Cumulative.
Each right, power and remedy of Beneficiary or Trustee as provided for in this
Deed of Trust, or in any of the other Loan Documents or now or hereafter
existing by Law, shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in this Deed of Trust, or in any
of the other Loan Documents or now or hereafter existing by Law, and the
exercise or beginning of the exercise by Beneficiary or Trustee of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise by Beneficiary or Trustee of any or all such other rights, powers
or remedies.
Section 9.2    No Waiver by Beneficiary or Trustee.
No course of dealing or conduct by or among Beneficiary, Trustee and Grantor
shall be effective to amend, modify or change any provisions of this Deed of
Trust or the other Loan Documents. No failure or delay by Beneficiary or Trustee
to insist upon the strict performance of any term, covenant or agreement of this
Deed of Trust or of any of the other Loan Documents, or to exercise any right,
power or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, covenant or agreement or of any such breach, or preclude
Beneficiary or Trustee from exercising any such right, power or remedy at any
later time or times. By accepting payment after the due date of any of the
Obligations, neither Beneficiary nor Trustee shall be deemed to waive the right
either to require prompt payment when due of all other Obligations, or to
declare an Event of Default for failure to make prompt payment of any such other
Obligations. Neither Grantor nor any other Person now or hereafter obligated for
the payment of the whole or any part of the Obligations shall be relieved of
such liability by reason of (a) the failure of Beneficiary to comply with any
request of Grantor or of any other Person to take action to foreclose this Deed
of Trust or otherwise enforce any of the provisions of this Deed of Trust, or
(b) any agreement or stipulation between any subsequent owner or owners of the
Property and Beneficiary, or (c) Beneficiary’s extending the time of payment or
modifying the terms of this Deed of Trust or any of the other Loan Documents
without first having obtained the consent of Grantor or such other Person.
Regardless of consideration, and without the necessity for any notice to or
consent by the holder of any subordinate Lien on the Property, Beneficiary may
release any Person at any time liable for any of the Obligations or any part of
the security for the Obligations and may extend the time of payment or otherwise
modify the

-20-

--------------------------------------------------------------------------------




terms of this Deed of Trust or any of the other Loan Documents without in any
way impairing or affecting the Lien of this Deed of Trust or the priority of
this Deed of Trust over any subordinate Lien. The holder of any subordinate Lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust. Beneficiary may resort to the
security or collateral described in this Deed of Trust or any of the other Loan
Documents in such order and manner as Beneficiary may elect in its sole
discretion.
Section 9.3    Waivers and Agreements Regarding Remedies.
To the fullest extent Grantor may do so, Grantor hereby:
(d)    to the full extent permitted by Law, hereby voluntarily and knowingly
waives its rights to reinstatement and redemption, and to the full extent
permitted by Law, waives the benefits of all present and future valuation,
appraisement, homestead, exemption, stay, extension or redemption, right to
notice of election to accelerate the Obligations, and moratorium laws under any
state or federal law;
(e)    waives all rights to a marshalling of the assets of Grantor, including
the Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Beneficiary under the terms of this Deed of Trust to a sale of the Property
without any prior or different resort for collection, or the right of
Beneficiary to the payment of the Obligations out of the proceeds of sale of the
Property in preference to every other claimant whatsoever;
(f)    waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and
(g)    waives and relinquishes any and all rights and remedies which Grantor may
have or be able to assert by reason of the provisions of any Laws pertaining to
the rights and remedies of sureties.
Section 9.4    Successors and Assigns.
All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Beneficiary, its successors and assigns and to the
successors in trust of Trustee.

-21-

--------------------------------------------------------------------------------




Section 9.5    No Warranty by Beneficiary or Trustee.
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Beneficiary or
Trustee pursuant to this Deed of Trust or any of the other Loan Documents,
Beneficiary and Trustee shall not be deemed to have warranted or represented the
condition, sufficiency, legality, effectiveness or legal effect of the same, and
such acceptance or approval shall not constitute any warranty or representation
with respect thereto by Beneficiary or Trustee.
Section 9.6    Amendments.
This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.
Section 9.7    Severability.
In the event any one or more of the provisions of this Deed of Trust or any of
the other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Deed of Trust or any of the other Loan
Documents, then and in either of those events, at the option of Beneficiary,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Loan Documents shall remain operative and in full force and effect and
shall in no way be affected, prejudiced or disturbed thereby.
Section 9.8    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Deed of Trust (unless changed by similar notice in writing
given by the particular party whose address is to be changed) or by facsimile.
Any Notice shall be deemed to have been given either at the time of personal
delivery or, in the case of courier or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
facsimile, upon receipt; provided that service of a Notice required by any
applicable statute shall be considered complete when the requirements of that
statute are met. Notwithstanding the foregoing, no notice of change of address
shall be effective except upon actual receipt. This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in this Deed of Trust or in any other Loan Document or to require giving of
notice or demand to or upon any Person in any situation or for any reason.
Section 9.9    Joint and Several Liability.
If Grantor consists of two (2) or more Persons, the term “Grantor” shall also
refer to all Persons signing this Deed of Trust as Grantor, and to each of them,
and all of them are jointly and severally bound, obligated and liable hereunder.
Trustee or Beneficiary may release,

-22-

--------------------------------------------------------------------------------




compromise, modify or settle with any of Grantor, in whole or in part, without
impairing, lessening or affecting the obligations and liabilities of the others
of Grantor hereunder or under the Note. Any of the acts mentioned aforesaid may
be done without the approval or consent of, or notice to, any of Grantor.
Section 9.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Deed of Trust in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Deed of Trust are for convenience of reference
only and shall not be considered a part hereof and are not in any way intended
to define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this Deed of
Trust unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Deed of Trust shall have the meaning ascribed to that term
in the Uniform Commercial Code of the State. If a term is defined in Article 9
of the Uniform Commercial Code of the State differently than in another Article
of the Uniform Commercial Code of the State, the term shall have the meaning
specified in Article 9.
Section 9.11    Governing Law.
This Deed of Trust shall be construed, governed and enforced in accordance with
the Laws in effect from time to time in the State.
Section 9.12    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Grantor and Beneficiary with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Grantor and Beneficiary with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Beneficiary to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
Section 9.13    Limited Recourse Provision.
Beneficiary shall have no recourse against, nor shall there be any personal
liability to, the members of Grantor, or to any shareholders, members, partners,
beneficial interest holders or any other entity or person in the ownership
(directly or indirectly) of Grantor with respect to the obligations of Grantor
and Guarantor under the Loan. For purposes of clarification, in no event shall
the above language limit, reduce or otherwise affect Grantor’s liability or
obligations under

-23-

--------------------------------------------------------------------------------




the Loan Documents, Guarantor’s liability or obligations under the Guaranty, or
Beneficiary’s right to exercise any rights or remedies against any collateral
securing the Loan.
[Signatures appear on following page.]

-24-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as of
the day and year first written above.
GRANTOR
KBSIII TOWERS AT EMERYVILLE, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION XXI, LLC,

a Delaware limited liability company,
its sole member


By:    KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.
 
Charles J. Schreiber, Jr.,
 
 
Chief Executive Officer
 


SIGNATURE PAGE TO KBSIII TOWERS AT EMERYVILLE, LLC DEED OF TRUST    

--------------------------------------------------------------------------------




[kbsriiiq42014ex1022pg27.jpg]

        

--------------------------------------------------------------------------------




EXHIBIT A
Legal Description
That certain real property situated in the City of Emeryville, County of
Alameda, State of California, more particularly described as follows:
TRACT A: (Submerged Parcel)
PARCEL 3, PARCEL MAP 1535, FILED JULY 16, 1975, IN MAP BOOK 87, PAGE 88, ALAMEDA
COUNTY RECORDS.
EXCEPTING THEREFROM, THAT PORTION THEREOF DESCRIBED IN PARCEL 1A IN THE AMENDED
FINAL ORDER OF CONDEMNATION ENTERED AUGUST 19, 1992, IN THE SUPERIOR COURT OF
THE STATE OF CALIFORNIA, IN AND FOR THE COUNTY OF ALAMEDA, CASE NO. 641062-5, A
CERTIFIED COPY OF WHICH RECORDED AUGUST 19, 1992, SERIES NO. 92-272591, OFFICIAL
RECORDS OF SAID ALAMEDA COUNTY.
TRACT B: (Tower I)
PARCEL ONE:
PARCEL 1, PARCEL MAP 7523, FILED AUGUST 4, 2000, IN MAP BOOK 252, PAGES 63 AND
64, ALAMEDA COUNTY RECORDS.
PARCEL TWO:
NONEXCLUSIVE EASEMENTS FOR PARKING AND VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS GRANTED IN THAT CERTAIN "DECLARATION OF RECIPROCAL EASEMENTS WATERGATE
OFFICE TOWERS" RECORDED AUGUST 4, 2000 AS INSTRUMENT NO. 2000-232335, AND AS
AMENDED BY THAT CERTAIN "FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS
WATERGATE OFFICE TOWERS" RECORDED JANUARY 16, 2007 AS INSTRUMENT NO. 2007-26642,
OF OFFICIAL RECORDS.
TRACT C: (Tower II)
PARCEL ONE:
PARCEL 2, PARCEL MAP 2426, FILED FEBRUARY 21, 1978 IN MAP BOOK 101, PAGE 41,
ALAMEDA COUNTY RECORDS.
PARCEL TWO:
AN EASEMENT, APPURTENANT TO PARCEL 2 OF SAID PARCEL MAP 2426, CONVEYED TO TOWER
II, A CALIFORNIA LIMITED PARTNERSHIP, BY GRANT OF

A-1    

--------------------------------------------------------------------------------




EASEMENT DATED MAY 18, 1978, RECORDED MAY 24, 1978, IN REEL 5406, IMAGE 111,
OFFICIAL RECORDS OF SAID ALAMEDA COUNTY, FOR INGRESS AND EGRESS BY EMERGENCY
VEHICLES OF GOVERNMENTAL ENTITIES OVER A PORTION OF PARCEL 1, PARCEL MAP 1179,
FILED MAY 22, 1973, IN BOOK 79 OF MAPS, PAGE 59, ALAMEDA COUNTY RECORDS.
PARCEL THREE:
NONEXCLUSIVE EASEMENTS FOR PARKING AND VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS GRANTED IN THAT CERTAIN "DECLARATION OF RECIPROCAL EASEMENTS WATERGATE
OFFICE TOWERS" RECORDED AUGUST 4, 2000 AS INSTRUMENT NO. 2000-232335, AND AS
AMENDED BY THAT CERTAIN "FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS
WATERGATE OFFICE TOWERS" RECORDED JANUARY 16, 2007 AS INSTRUMENT NO. 2007-26642,
OF OFFICIAL RECORDS.
TRACT D: (Tower III)
PARCEL ONE:
PARCEL 3, PARCEL MAP 2426, FILED FEBRUARY 21, 1978, IN MAP BOOK 101, PAGE 41,
ALAMEDA COUNTY RECORDS.
PARCEL TWO:
AN EASEMENT, APPURTENANT TO PARCEL 3 OF SAID PARCEL MAP 2426, CONVEYED TO F.
PIERCE LATHROP BY GRANT OF EASEMENT DATED MAY 18, 1978, RECORDED MAY 24, 1978,
IN REEL 5406, IMAGE 119, OFFICIAL RECORDS OF SAID ALAMEDA COUNTY, FOR INGRESS
AND EGRESS BY EMERGENCY VEHICLES OF GOVERNMENTAL ENTITIES OVER A PORTION OF
PARCEL 1, PARCEL MAP 1179, FILED MAY 22, 1973, IN BOOK 79 OF MAPS, PAGE 59,
ALAMEDA COUNTY RECORDS.
PARCEL THREE:
NONEXCLUSIVE EASEMENTS FOR PARKING AND VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS GRANTED IN THAT CERTAIN "DECLARATION OF RECIPROCAL EASEMENTS WATERGATE
OFFICE TOWERS" RECORDED AUGUST 4, 2000 AS INSTRUMENT NO. 2000-232335, AND AS
AMENDED BY THAT CERTAIN "FIRST AMENDMENT TO DECLARATION OF RECIPROCAL EASEMENTS
WATERGATE OFFICE TOWERS" RECORDED JANUARY 16, 2007 AS INSTRUMENT NO. 2007-26642,
OF OFFICIAL RECORDS.
TRACT E:
NON-EXCLUSIVE EASEMENT(S), AS AN APPURTENANCE TO TRACTS A, B, C, AND D DESCRIBED
ABOVE, FOR VEHICULAR AND PEDESTRIAN TRAFFIC OVER THE

A-2    

--------------------------------------------------------------------------------




LANDS DESCRIBED IN THE “RECIPROCAL EASEMENT AGREEMENT” RECORDED JANUARY 20,
1976, REEL 4232, IMAGE 222, INSTRUMENT NO. 76-8732, OFFICIAL RECORDS
APN: 049-1495-003-02 (TRACT A), 049-1495-008 (TRACT B), 049-1521-006 (TRACT C)
AND 049-1521-007 (TRACT D)



A-3    